Citation Nr: 0921681	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  96-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 4, 1995 
for the award of service connection for bilateral pes planus 
with hallux valgus.

2.  Entitlement to an effective date prior to January 4, 1995 
for the award of a 10 percent rating for bilateral pes planus 
with hallux valgus.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously remanded this matter in August 2008 in 
order for the Veteran to be afforded a hearing.  A hearing in 
this matter was scheduled for March 2009.  The Veteran failed 
to appear for the scheduled hearing.


FINDING OF FACT

The Veteran's initial claim for service connection for a foot 
disability was received on January 4, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to January 4, 1995 for a grant of service connection for 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2008).  

2.  The criteria for entitlement to an effective date prior 
to January 4, 1995  for the assignment of a 10 percent 
evaluation for bilateral pes planus with hallux valgus have 
not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Veteran's claim for an earlier effective date stems from 
a February 1996 notice of disagreement with the December 1995 
rating decision, prior to the enactment of the VCAA.  In 
Pelegrini, the Court held that where, as here, the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not having provided such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, at 120.  An August 2003 letter provided content 
complying notice with regard to the claim for service 
connection for pes planus.  

A March 2006 letter advised the Veteran of the evidence 
required to establish a disability rating and effective date.     

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim. The pertinent 
records have been obtained and associated with the claims 
file.  The veteran has not identified any outstanding 
evidence that is relevant to these claims.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.

II.  Analysis 

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2008). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim. 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2006); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

The Veteran had active duty service from March 1970 to March 
1973.  

The RO initially received a claim for service connection for 
a bilateral foot disability on January 4, 1995.  Thereafter, 
the RO granted service connection for a bilateral foot 
disability in a December 1995 rating decision and assigned a 
non-compensable (zero percent) evaluation. 

 In February 1996, the Veteran submitted a notice of 
disagreement with the effective date of service connection 
and the initial rating assigned for his bilateral foot 
disability.   

A July 1997 rating decision increased the evaluation for 
service-connected pes planus from zero percent to 10 percent 
and assigned an effective date of January 4, 1995, the 
effective date of service connection.

The Board has reviewed the entire record and concludes that 
no formal or informal claims for service connection for a 
foot disability were received prior to January 4, 1995.  

The Board notes the Veteran's contention that an earlier 
effective date is warranted based upon a July 1973 VA 
examination which noted pes planus.  However, the fact that 
VA medical records documented pes planus prior to January 
1995 does not warrant the assignment of an earlier effective 
date.  While 38 C.F.R. § 3.157(b) does contain provisions in 
which VA treatment records can constitute an informal claim 
in certain cases, such regulation applies only to a distinct 
group of claims where service connection has already been 
established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (holding that 
medical records do not satisfy the regulatory requirements of 
an informal claim if the condition disclosed in the medical 
records had not previously been determined to be service-
connected). 

In conclusion, the Board finds that a claim for service 
connection for a bilateral foot disability was first received 
by the RO on January 4, 1995.  Because no claims for service 
connection were received prior to January 4, 1995, there is 
no basis for an earlier effective date for service connection 
for pes planus and no basis for the assignment of an earlier 
effective date for a 10 percent rating.  As the evidence is 
not in relative equipoise, the Veteran may not be afforded 
the benefit of the doubt.  


ORDER

An effective date earlier than January 4, 1995 for the award 
of service connection for pes planus is denied.

An effective date earlier than January 4, 1995 for the 
assignment of a 10 percent rating for pes planus is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


